DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on September 29, 2020.
Thus, claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claim 20 is objected to because of the following informalities:  
As to claim 20, recites the limitation “One or more non-transitory machine-readable instructions that are operable” should be changed to, for example, --One or more non-transitory machine-readable media storing instructions that are operable --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8,-12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2014/0109072 A1, hereinafter Lang) in view of Zhang et al. (US 2014/0278536 A1, hereinafter Zhang).
As per claims 1, 19, and 20, Lang discloses a method performed by an electronic device, the method comprising: 
	receiving, by the electronic device which has a software application installed on the electronic device, a module comprising configuration information to adjust a configuration of the software application, the module being received from a server system over a communication network– (e.g., the specific configuration parameters may be included in the metadata, and the executable binaries  (module) of the application may be configured to retrieve this data from the metadata (e.g., from an enterprise application store) after the managed application 704 is installed on a mobile device 703 and first executed	 -- see at least 0124, 0140,Fig. 7, and associated text);
	after receiving the module, processing, by the electronic device, the received module to adjust the configuration of the software application at the electronic device, wherein the adjusted configuration changes interactions of the software application with a user of the electronic device-(e.g., a single managed application (e.g., in a public application store) may execute differently in different enterprise system infrastructures, depending on the configuration parameters in the corresponding metadata on the different enterprise systems – see at least 0124, 0140, Fig. 7, and associated text).
It is to note that while Lang discloses processing the received module (e.g., managed application execute on the mobile device, depending on the configuration parameters retrieving– see at least 0124, 0140, Fig. 7, and associated text), but does not explicitly disclose; however, Zhang, in an analogous art, discloses, after processing the received module, determining, by the electronic device, that a condition for presenting a user interface to receive input from the user is satisfied; and in response to determining that the condition is satisfied, providing, by the electronic device, the user interface of the software application using content specified by the module –(e.g. providing via GUI the customized  format template for each of the sub-applications of the customizable composite mobile application (CCMA), based upon the configured to execute tasks on the respectively (e.g., a pharmacist, a clinical researcher, and a trainer) –condition --healthcare recipient 209— see Zhang, at least 0042, 0043, 0061, 0062, 0067, 0072, 0073, Fig. 1, FIG. 2, Fig. 4B, and associated text).

Further regarding to claim 19, Lang discloses an electronic device – (e.g., computing device 201, Fig. 2 – see at least 0034) for implementing method steps as of claim 1 above.
Further regarding to claim 20, Lang discloses one or more non-transitory machine-readable media (e.g., CD – see at least 0033) storing instructions that are operable, when executed by one or more processors of an electronic device, to cause the electronic device to perform operation steps as of claim 1 above.
As to claim 2, modified Lang with Zhang discloses wherein the module comprises content of a module template and a set of customizations applied to the template – (e.g., incorporating the sub-application as in template of the CCMA of Zhang --see Zhang, at least 0042, 0043, 0061, 0062, 0067, 0072, 0073, Fig. 1, FIG. 2, Fig. 4B, and associated text into the executable binaries (module) of Lang for further accommodating the flexibility of customizing applications on mobile device).
 As to claim 3, modified Lang with Zhang discloses wherein the server system provides multiple different modules that each adjust the configuration of the software application when processed, the multiple different modules being developed for and being configured to collect data for different organizations -(e.g., a single managed application (e.g., in a public application store) may execute differently in different enterprise system infrastructures, depending on the configuration parameters in the corresponding metadata on the different enterprise systems – see Lang, at least 0124, 0140, Fig. 7, and associated text).  
As to claim 4, modified Lang with Zhang discloses wherein the module comprises media for display in the software application; and wherein the module specifies, without modifying executable content of the software application, functionality of the software application to expose to the user --(e.g. providing via GUI the customized  format template for each of the sub-applications of the customizable composite mobile application (CCMA), based upon the configured to execute tasks on the respectively (e.g., a pharmacist, a clinical researcher, and a trainer) –condition --healthcare recipient 209— see Zhang, at least 0042, 0043, 0061, 0062, 0067, 0072, 0073, Fig. 1, FIG. 2, Fig. 4B, and associated text).
As to claim 5, modified Lang with Zhang discloses wherein the module specifies (i) rules or conditions for the software application to analyze characteristics of user data and (ii) actions of the electronic device to perform based on the analysis-(e.g., a single managed application (e.g., in a public application store) may execute differently in different enterprise system infrastructures, depending on the configuration parameters in the corresponding metadata on the different enterprise systems – see Lang, at least 0124, 0140, Fig. 7, and associated text).
As to claim 6, modified Lang with Zhang discloses wherein the module is configured to cause the software application to provide one or more forms or surveys that prompt for user input- -(e.g., may be configured to enumerate the user's subscribed applications in the enterprise application store 702., which it is implicitly disclosed that an enterprise application store allows the user to make a selection from a list of available options (form)– See Lang, at least 0140, Fig. 7, and associated text).  
As to claim 8, modified Lang with Zhang discloses wherein the module is configured to cause the software application to provide a medical treatment regimen or wellness plan for the user -- (e.g., incorporating Zhang’s teaching of the sub-applications of the customizable composite mobile application (CCMA) enable monitoring and alerting the healthcare elements, for example, symptoms, physiological parameters, medication compliance, pre-visit preparations and post visit follow ups of the healthcare recipient 209, and healthcare activities performed by the healthcare recipient 209 via GUI 203 and sending  to the database 207 – see Zhang, at least 0058-0069, FIG. 2, and associated text, into Lang’s teaching since doing so would have been accommodate flexibility in monitoring /managing applications on mobile device).  
As to claim 9, It is to note that, Lang does not explicitly disclose; however, Zhang, in an analogous art discloses wherein the module is configured to cause the software application to provide reminders, messages, or notifications to the user  --(e.g., the sub-applications of the customizable composite mobile application (CCMA) enable monitoring and alerting the healthcare elements, for example, symptoms, physiological parameters, medication compliance, pre-visit preparations and post visit follow ups of the healthcare recipient 209, and healthcare activities performed by the healthcare recipient 209 via GUI 203 and sending  to the database 207 – see Zhang, at least 0060-0061, FIG. 2, and associated text). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhang’s teaching into Lang’s teaching since doing so would have been accommodate flexibility in monitoring/tracking and collecting applications on  mobile device.
As to claim 10, modified Lang with Zhang discloses wherein processing the module configures the application by specifying how the application accesses sensor data, provides user interface elements, interacts with an operating system or other applications, or interacts over a network --(e.g., incorporating Zhang’s teaching of the sub-applications of the customizable composite mobile application (CCMA) enable monitoring and alerting the healthcare elements, for example, symptoms, physiological parameters, medication compliance, pre-visit preparations and post visit follow ups of the healthcare recipient 209, and healthcare activities performed by the healthcare recipient 209 via GUI 203 and sending  to the database 207 – see Zhang, at least 0058-0069, FIG. 2, and associated text, into Lang’s teaching since doing so would have been accommodate flexibility in monitoring /managing applications on mobile device)..  
As to claim 11, modified Lang with Zhang discloses wherein the module customizes a layout of user interface components of the software application or customizes transitions between different sections or user interface components shown in the software application --(e.g. incorporate the customized  format template for each of the sub-applications of the customizable composite mobile application (CCMA) via GUI , based upon the configured to execute tasks on the respectively (e.g., a pharmacist, a clinical researcher, and a trainer) –condition --healthcare recipient 209 of Zhang— see Zhang, at least 0042, 0043, 0061, 0062, 0067, 0072, 0073, Fig. 1, FIG. 2, Fig. 4B, and associated text into Lang’s teaching since doing so would have been accommodate flexibility in managing applications on mobile device).
As to claim 12, modified Lang with Zhang discloses wherein the module specifies one or more conditions to cause the software application to present one or more forms to obtain user input-(e.g., a single managed application (e.g., in a public application store) may execute differently in different enterprise system infrastructures, depending on the configuration parameters in the corresponding metadata on the different enterprise systems – see Lang, at least 0124, 0140, Fig. 7, and associated text).
As to claim 15, modified Lang with Zhang discloses wherein processing the module configures the software application to receive updates to a treatment plan or goal for the user from an organization associated with the module -(e.g., incorporating Zhang’s teaching of the sub-applications of the customizable composite mobile application (CCMA) enable monitoring and alerting the healthcare elements, for example, symptoms, physiological parameters, medication compliance, pre-visit preparations and post visit follow ups of the healthcare recipient 209, and healthcare activities performed by the healthcare recipient 209 via GUI 203 and sending  to the database 207 – see Zhang, at least 0058-0069, FIG. 2, and associated text, into Lang’s teaching since doing so would have been accommodate flexibility in monitoring /managing applications on mobile device).  
As to claim 17, modified Lang with Zhang discloses wherein the module designates one or more conditions or contexts to trigger a measurement by the software application --(e.g., incorporating Zhang’s teaching of the sub-applications of the customizable composite mobile application (CCMA) enable monitoring and alerting the healthcare elements, for example, symptoms, physiological parameters, medication compliance, pre-visit preparations and post visit follow ups of the healthcare recipient 209, and healthcare activities performed by the healthcare recipient 209 via GUI 203 and sending  to the database 207 – see Zhang, at least 0058-0069, FIG. 2, and associated text, into Lang’s teaching since doing so would have been accommodate flexibility in monitoring /managing applications on mobile device).  
8.	Claims 7, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Zhang, and in further view of Junqua et al. (US 2013/0179472 A1, hereinafter Junqua).
	As to claim 7, it is to note that modified Lang with Zhang does not explicitly disclose; however, Junqua, in an analogous art, discloses, wherein the module is configured to cause the software application to provide a game-- (e.g., When customizing the interface for the patient, the system will take into consideration several factors including triggering mini-games for the patients/user– see Junqua at least [0232]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Junqua’s teaching into the modified teaching of Lang with Zhang, as an alternative way of launching application.
	As to claim 13, modified Lang with Zhang discloses wherein the module specifies a features of the software application to provide to the user (e.g., the executable binaries of the managed application may be configured to retrieve this data from the metadata –Lang, see at least 0124, 0140, Fig. 7, and associated text), but the modified does not explicitly disclose; however, Junqua, in an analogous art, discloses, and wherein processing the module configures the software application to provide functionality for real-time remote health care or real-time messaging with a healthcare provider --(e.g.,  The system comprising at least one sensor for measuring and gathering at least one of the patient's medical condition, weight, vital signs, activity level, habitual behaviors, lifestyle, location, mobility, and ambient temperature or weather conditions in proximity of the patient and polling these measuring data in which  data including live data (in real time)–see Junqua, at least 0195, 0199, 0207, 0222, 0228, Fig. 25, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gathering the medical data in real time via sensor of Junqua into the modified teaching of Lang with Zhang, as a better way of gathering patient medical measuring data disregarding to patient's cognitive ability as taught in Junqua (e.g., 0015, 0016).
  As to claim 14, it is to note that modified Lang with Zhang does not explicitly disclose; however, Junqua, in an analogous art, discloses, wherein processing the module configures the software application to provide functionality to establish a video conference between the user and a healthcare provider – (e.g., the system works to automatically and naturally adapt the triggering of events (e.g. launching applications/events on a display) based on the following core functionalities:.  In addition to the above core functionalities, the system also offers an number of additional advantages, including the following: An application can be triggered automatically in a non-intrusive way (e.g. audio message when the patient is not sleeping) The launch and the interaction with the application can be customized to the patient cognitive ability.  The patient can enjoy a number of services (e.g. see family pictures, video conference or reminders, listen to music) without having to know how to launch the application/event.  Personal preferences of the patient can be taken into account to customize the system's services.  The solution includes implicit interaction (from the patient point of view) with explicit interaction (from the third party who arm the event/application point of view) Our solution is about when to launch an application/event, and how to launch an application/event—See Junqua, at least 0071-0075) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate launching the application based upon user‘s customization which include video conference as seen in Junqua into the modified teaching of Lang with Zhang, as a better way of launching application based upon patient's cognitive ability and customization as taught in Junqua (e.g., 0075).
	As to claim 16, it is to note that while modified Lang with Zhang discloses wherein the module specifies one or more types of data to be collected by the software application (e.g., the executable binaries of the managed application may be configured to retrieve this data from the metadata –Lang, see at least 0124, 0140, Fig. 7, and associated text), but the modified does not explicitly disclose; however, Junqua, in an analogous art, discloses  a frequency to collect the one or more types of data --(e.g.,  The system comprising at least one sensor for measuring and gathering at least one of the patient's medical condition, weight, vital signs, activity level, habitual behaviors, lifestyle, location, mobility, and ambient temperature or weather conditions in proximity of the patient and polling these measuring data in which  data including live data (in frequency)–see Junqua, at least 0195, 0199, 0207, 0222, 0228, Fig. 25, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gathering the medical data in frequency via sensor of Junqua into the modified teaching of Lang with Zhang, as a better way of gathering patient medical measuring data disregarding to patient's cognitive ability as taught in Junqua (e.g., 0015, 0016).
	As to claim 18, it is to note that modified Lang with Zhang does not explicitly disclose, but Junqua, in an analogous art, discloses wherein processing the module configures the software application to provide, over the communication network, at least one of sensor data collected by the electronic device, user input to the software application, or information indicating compliance of the user with a health plan – (e.g.,  The system comprising at least one sensor for measuring and gathering at least one of the patient's medical condition, weight, vital signs, activity level, habitual behaviors, lifestyle, location, mobility, and ambient temperature or weather conditions in proximity of the patient and polling these measuring data in which  data including live data –see Junqua, at least 0195, 0199, 0207, 0222, 0228, Fig. 25, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gathering the medical data of Junqua via sensor of Junqua’s teaching into the modified teaching of Lang with Zhang, as a better way of gathering patient medical measuring data disregarding to patient's cognitive ability as taught in Junqua (e.g., 0015, 0016).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192